Case: 12-60712       Document: 00512244132         Page: 1     Date Filed: 05/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 16, 2013
                                     No. 12-60712
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHNNY HARRIS, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:03-CR-75-1


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Johnny Harris, Jr.,
federal prisoner # 11798-042, in proceedings for revocation of supervised release
has moved for leave to withdraw as counsel on appeal. Counsel notes that
Harris alleged in the district court that he was denied effective assistance of
counsel in those proceedings. Harris has not filed a response to counsel’s motion.
       During the pendency of this appeal, Harris completed his sentence of
imprisonment, and he has no further term of imprisonment or supervised release

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60712   Document: 00512244132     Page: 2   Date Filed: 05/16/2013

                                No. 12-60712

to serve. The appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7
(1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly,
the appeal is DISMISSED as moot, and counsel’s motion to withdraw is
DENIED as unnecessary.




                                      2